Citation Nr: 0813815	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  95-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a low back disorder.

3.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to a 
service connected disability, to include pancreatitis and 
diabetes mellitus.

4.	Entitlement to service connection for peptic ulcer 
disease, to include as secondary to a service connected 
disability, to include pancreatitis and diabetes mellitus.

5.	Entitlement to service connection for loss of weight, 
weakness and fatigue, claimed as due to an undiagnosed 
illness.

6.	Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

7.	Entitlement to service connection for muscle pain and 
joint pain, claimed as due to an undiagnosed illness.

8.	Entitlement to service connection for neurological 
symptoms or signs, claimed as due to an undiagnosed 
illness.

9.	Entitlement to service connection for gastrointestinal 
symptoms or signs, claimed as due to an undiagnosed 
illness.

10.	 Entitlement to service 
connection for psychiatric symptoms or signs, claimed as 
due to an undiagnosed illness.

11.	 Entitlement to service 
connection for sleep disturbances, claimed as due to an 
undiagnosed illness.

12.	 Entitlement to service 
connection for cardiovascular symptoms or signs, claimed 
as due to an undiagnosed illness.

13.	  Entitlement to service 
connection for   respiratory symptoms or signs, claimed as 
due to an undiagnosed illness.

14.	 Entitlement to service 
connection for skin symptoms or signs, claimed as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1980 to April 
1981, September 1984 to January 1985, July 1991 to January 
1992, to include service in Southwest Asia during Operation 
Desert Shield/Storm during the period from August 1991 to 
November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for PTSD and a low back disorder 
and declined to reopen a claim for service connection for 
pancreatitis.  

The veteran requested a Central Office hearing on these 
matters, which was held in March 1999 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

On appeal in September 1999, the Board determined that the 
veteran's PTSD claim was well grounded, and remanded all of 
the claims for further action, to include verifying the 
veteran's periods of service, obtaining a statement from the 
veteran describing his claimed in-service stressors, 
collecting all pertinent VA medical records and performing 
any other such development.  Thereafter, the RO issued a 
Supplemental Statement of the Case (SSOC) in October 2002.   

Again before the Board in August 2003, the Board addressed 
the following issues: (1) entitlement to service connection 
for PTSD; (2) entitlement to service connection for a low 
back disorder; (3) whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for pancreatitis; (4) entitlement to service 
connection for loss of weight, weakness and fatigue, 
headaches, muscle pain, joint pain, neurological symptoms, 
and gastrointestinal symptoms, claimed as due to an 
undiagnosed illness; (5) entitlement to service connection 
for neuropsychiatric symptoms, claimed as due to an 
undiagnosed illness; (6) entitlement to service connection 
for sleep disturbances, claimed as due to an undiagnosed 
illness; (7) entitlement to service connection for 
cardiovascular or respiratory signs or symptoms, claimed as 
due to an undiagnosed illness; and (8) entitlement to service 
connection for skin disorders, claimed as due to an 
undiagnosed illness.  The Board reopened the claim for 
service connection for pancreatitis, and remanded the case 
for additional development, to include obtaining additional 
service records, such as the veteran's Official Military 
Personnel File; issuing an SSOC with respect to the claim for 
service connection for a low back disorder; providing a VA 
examination to determine the likely etiology of the veteran's 
pancreatitis; assisting the veteran in attempting to verify 
his claimed in-service stressors; and supplying proper VCAA 
notice.  In addition, the Board directed the RO to issue an 
SOC with respect to the veteran's service connection claims 
for the various maladies claimed as due to an undiagnosed 
illness.  As explained below, the SOC was not issued and as a 
result, this matter must again be remanded.

With respect to the claims for service connection for 
symptoms or signs due to undiagnosed illnesses, given the 
different systems involved, the issues have been restyled to 
reflect such and take into consideration the potential for 
separate compensable ratings for a greater number of symptoms 
and signs should service connection be granted.

In May 2007 the RO granted service connection for idiopathic 
pancreatitis, effective from August 1995, the date of the 
veteran's claim, as well as diabetes mellitus, effective from 
November 2001.  As the veteran has not expressed an objection 
to any aspect of these decisions at this point, the Board 
finds that these issues are not before it.

The RO issued an SSOC as to service connection for PTSD and a 
low back disorder, dated June 2007.  

In this July 2007 SSOC the RO also denied service connection 
for GERD and peptic ulcer disease in an apparently sua sponte 
determination.  In July 2007 and November 2007, the veteran's 
accredited representative submitted VA 646 Forms, which 
indicated the veteran's apparent objection to this denial, 
and in an August 2007 correspondence the veteran stated that 
with respect to GERD, "I don't know if it is part of the 
pancreatitis or if it was a separate issue that was diagnosed 
instead of the pancreatitis."             

With respect to the veteran's claims for service connection 
for loss of weight, weakness and  fatigue; headaches; muscle 
pain and joint pain; neurological signs or symptoms; 
gastrointestinal signs or symptoms; psychiatric signs or 
symptoms; sleep disturbances; cardiovascular signs or 
symptoms; respiratory signs or symptoms; and skin signs or 
symptoms, all claimed s due to an undiagnosed illness, as 
well as his claim for service connection for PTSD, these 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In addition, because the RO never issued a Statement of the 
Case (SOC) addressing the veteran's claims for service 
connection for GERD and peptic ulcer disease, the Board must 
remand these issues so that the RO can send the veteran an 
SOC, and provide him an opportunity to perfect an appeal of 
the issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds that the AMC otherwise complied with the 
Remand directives, and therefore the Board may proceed with 
its review of the issue addressed in the decision below.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim for service connection for 
a low back disorder and has notified him of the 
information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, any resulting prejudice has been rebutted.

2.	The veteran's service medical records (SMRs) are negative 
of any complaints of, treatment for or diagnosis of a low 
back disorder, he received a normal clinical evaluation of 
the spine upon service discharge; there is post-service 
medical evidence of a post-service back injury; there is 
no competent evidence of a nexus between a claimed current 
low back disability and any incident of service.


CONCLUSIONS OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim. 

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the one instantly 
on appeal, that was pending before VA or the Board prior to 
that date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 
(2004) ("This Court consistently has applied the VCAA to 
cases pending before VA at the time of the VCAA's 
enactment"); see 66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) 
(construing most VCAA provisions to apply "to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date"); see also Bernklau v. Principi, 291 F.3d 
795, 806 & n.9 (Fed. Cir. 2002) (recognizing provisions of 66 
Fed. Reg. 45,629 (Aug. 20, 2001) as permitting retroactive 
application of VCAA to claims pending before the Board at the 
time of VCAA's November 2000 enactment).  Accordingly, 
although the RO rendered the decision from which the veteran 
appeals in February 1996, the provisions of the VCAA still 
apply.  
  
a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the evidence this letter 
failed to provide, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2004 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board notes that the March 2004 letter failed to apprise 
the veteran of the type of evidence needed to support his 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.    

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.        

The Board determines that any presumed prejudice to the 
veteran as a result of the defective March 2004 VCAA notice 
has been rebutted.  Specifically, as reflected in his June 
2003 Informal Hearing Presentation, the veteran, through his 
accredited representative, demonstrated actual knowledge of 
the type of evidence needed to substantiate his service 
connection claim for a low back disorder.  In this document, 
he cited to the governing laws and regulations, namely 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, and having shown 
such knowledge, any presumed prejudice is rebutted.  See 
Dalton, 21 Vet. App. at 30.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 1996 RO decision that is the subject of this appeal 
in its March 2004 letter.  Notwithstanding this fact, the 
Board determines that any presumed prejudice to the veteran 
as a result of the belated VCAA notice has been rebutted.  
Specifically, the RO cured this timing defect by providing 
VCAA notice together with readjudication of the claim, as 
demonstrated by the July 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

With respect to the Dingess notice requirements relating to 
effective dates and calculation of disability ratings, the 
March 2004 letter failed to apprise the veteran of this 
information, but the veteran's July 2007 SSOC supplied 
notification of these two Dingess elements.  Again, however, 
despite this belated notice, the Board determines that the 
presumed prejudice has been rebutted.  In particular, the 
veteran's accredited representative issued a statement after 
having received the July 2007 SSOC in November 2007, wherein 
he made no objection to the belated Dingess notice, and 
further raised no issue with respect to calculation of 
disability ratings or effective dates.  In addition, as the 
Board has denied the veteran's service connection claim for a 
low back disorder below, any question about the assignment of 
disability ratings and effective dates is moot.  See 
Christman v. American Cyanamid Co., 578 F. Supp. 63, 67 
(D.W.Va. 1983) (noting that "mootness means that no actual 
controversy exists which is subject to judicial 
resolution").  As such the presumption of prejudice has been 
rebutted.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 1995 and December 2002 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The latter evaluation ruled out a nexus 
between a claimed current low back disability and service.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's September 1984 Report of Medical Examination 
for Enlistment contains a normal clinical evaluation of all 
systems, to include the back.  In his accompanying Report of 
Medical History, the veteran made no indication of any back 
problem.

A November 1984 Chronological Record of Medical Care reflects 
that the veteran sought treatment for an abrasion on his 
back.

An August 1990 Medical Screening Form indicates that the 
veteran had no back trouble and he received a normal clinical 
evaluation of the back in his August 1990 Report of Medical 
Examination for Enlistment.  The accompanying Report of 
Medical History discloses the same.  July 1991 and January 
1992 Reports of Medical History also indicate that the 
veteran had no back trouble, and the veteran again received a 
normal clinical assessment of the back in his January 1992 
Report of Medical Examination.    

DD 689 Forms, dated May 1991, August 1991 and September 1991 
reflect that the veteran had to perform light duty.  These 
records also indicate that the veteran had had surgery on the 
left arm and could not work.  

January 1993, May 1994 and April 1996 VA medical records 
indicate that the veteran had a full range of motion of his 
joints and a March 1994 VA medical examination report notes 
that the veteran had a normal musculoskeletal system.  

In his August 1995 claim, the veteran stated that he injured 
his tailbone during service in 1981 at Ft. Wood, Missouri.  

In October 1995 the veteran submitted to a VA examination of 
the back.  The veteran indicated that in 1980 he fell on his 
buttocks and lower back after slipping from a ladder.  He 
stated that thereafter, he had pain for about eight months 
and that he took anti-inflammatories during this time.  Since 
the fall, the veteran stated that he had been free from pain 
and without functional limitations.  A physical examination 
of the spine revealed no evidence of fixed deformity, and he 
exhibited full range of motion at all levels of the spine.  
The examiner detected no muscle spasm or tenderness, and he 
had a normal gait.  Based on these findings, the physician 
diagnosed the veteran with history of low back injury with no 
evidence of residual functional impairment.  

In his April 1996 NOD, the veteran stated that he injured his 
back in March 1981 after a slip and fall off of a ladder.  

An August 1997 VA medical note reflects that the veteran had 
no complaints of musculoskeletal problems, but a July 1998 VA 
medical record shows that the veteran reported having low 
back pain since his weight loss two years earlier

At his March 1999 Central Office hearing, the veteran stated 
that he had injured his back during his first period of 
service, when he had slipped off of a fender of a scoop 
loader, landing on his behind.  Hearing Transcript at 32.  He 
noted that cold weather made his back feel tight, and that 
during service, he had received treatment for his back 
discomfort in the form of pain medication and muscle 
relaxers.  Hearing Transcript at 32-33.  The veteran conveyed 
that he currently took pain medication for another disorder, 
which also helped with his back pain, and that he had a back 
brace.  Hearing Transcript at 33.  He indicated that he had 
not received any treatment for his back complaints for two to 
three years, and that VA medics had opined that he might have 
rheumatism or calcium build-up.  Hearing Transcript at 33, 
34.        

In December 2002 the veteran submitted to a VA examination.  
The clinician conducted a thorough review of the claims file.  
At this time the veteran complained of having back muscle 
pain, and on physical examination his gait appeared 
unremarkable.  He used no assistive devices, and there was no 
swelling, effusion, muscle spasm, joint laxity, muscle 
atrophy or fibrous or bony residuals of fractures at any 
location.  The examiner detected no disc disease, and based 
on these data, concluded that the veteran's weakness, 
fatigue, muscle and joint pain were "secondary to his 
extreme weight loss and secondary deconditioning.  There is 
no separate pathology of the joints or muscles."      

b. Discussion  
The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a low back 
disorder.  Specifically, while the veteran has testified that 
he injured his low back in a fall in 1980 or 1981, his SMRs 
do not reflect that he sought treatment for any such injury.  
In addition, even assuming that said injury did occur or that 
he had any other back trouble during service, any such back 
problem appears to have become fully resolved prior to 
discharge.  That is, as noted in his September 1984, August 
1990, July 1991 and January 1992 Reports of Medical 
Examination, the veteran received normal clinical evaluations 
of the spine.  This evidence weighs against his claim.  
Moreover, the record does not reflect that the veteran 
currently has any low back disability attributable to an 
alleged in-service injury.  The October 1995 VA examiner 
determined that the veteran had no residual back disorder 
from the alleged fall, and although the veteran complained of 
having back pain in July 1998, such was of only two years' 
duration and the December 2002 VA clinician expressly 
determined that any muscle or joint pain had occurred because 
of his weight loss and deconditioning, rather than as the 
result of any incident of service or of any other independent 
pathology.  In light of such evidence, the Board must deny 
the claim.         


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a low back disorder is denied.


REMAND

The Board finds that additional action is required to provide 
the veteran with a full and fair opportunity to appeal his 
claims for service connection for: loss of weight, weakness 
and fatigue; headaches; muscle and joint pain; neurological 
signs or symptoms; gastrointestinal signs or symptoms; 
psychiatric symptoms; sleep disturbances; cardiovascular 
signs or symptoms; respiratory signs or symptoms; and skin 
signs or symptoms, all claimed as due to an undiagnosed 
illness.  38 C.F.R. § 19.9 (2007).  While the RO, in 
compliance with the Board's August 2003 Remand directive, 
provided an SOC in October 2004 with respect to these issues, 
the cover letter accompanying this SOC offers contradictory 
information regarding the next stage of processing these 
claims.  Specifically, in one paragraph, the RO indicated 
that "[y]ou have a 60 day period to submit any additional 
evidence in support of your appeal.  If no further evidence 
is received, the Appeals Management Center will return your 
file to the Board of Veterans' Appeals for review of the 
issued on appeal.  The Board of Veterans' Appeals will 
provide you with a copy of its decision.  If you feel that 
you have stated your case completely, you should let the 
Appeals Management Center know so that they may forward your 
appeal to the Board without waiting for the 60 day period to 
expire."  (Emphasis added).  In the following paragraphs, 
however, the RO stated that "[y]ou have filed a Notice of 
Disagreement with our action.  This is the first step in 
appealing to the Board of Veterans' Appeals (BVA). . . . To 
complete your appeal you must file a formal appeal.  We have 
enclosed VA Form 9 . . . which you may use to complete your 
appeal."  (Emphasis added).  The veteran did not timely 
submit a substantive appeal of these issues, but given the 
confusing nature of this correspondence and in order to 
ensure that the veteran has an adequate opportunity to appeal 
these issues, the Board determines that a remand to provide a 
clear statement of the required appellate steps is warranted.  
A finding of a failure to perfect this appeal under such 
circumstances would, in the undersigned's view, change the 
nonadversarial atmosphere in which VA claims are adjudicated.  
See, e.g., Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 
1998). 

With respect to the issues of service connection for GERD and 
peptic ulcer disease, to include as secondary to service 
connected disabilities, the Board notes that, as discussed 
above, the RO adjudicated these issues in the first instance 
in its June 2007 SSOC.  The veteran, through his accredited 
representative, thereafter submitted a November 2007 
correspondence that the Board construes as a timely Notice of 
Disagreement with that determination.  38 C.F.R. § 20.201.  
Because the RO has not yet issued a Statement of the Case 
with respect to these issues, a remand for such action is 
necessary.  See Manlincon, 12 Vet. App. at 240-41.  In 
addition, as the veteran has expressly raised the issue of 
secondary service connection, and the record does not reflect 
whether the RO has properly developed the claims on this 
basis, it must also issue appropriate VCAA notice in this 
regard in addition to performing any other necessary 
development prior to the issuance of the SOC.  It is 
pertinent to note at this juncture that separate theories in 
support of a claim for benefits for a particular disability 
do not equate to separate claims for benefits for that 
disability.  Although there may be multiple theories or means 
of establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, .No. 04-1690 (U.S. Vet. App. January 29, 2008). 

Finally, with respect to the veteran's claim for service 
connection for PTSD, the Board finds that additional 
development, in the form of obtaining a VA psychiatric 
opinion, must occur.  In particular, the Board determines 
that the evidence falls in relative equipoise with respect to 
the question of whether the veteran experienced the claimed 
in-service stressors of seeing, tagging or identifying dead 
bodies.  Service records verify that he worked as a Quarter 
Master General in Operation Desert Shield and Desert Storm, 
and although a June 2001 letter from the United States Armed 
Services Center for Research of Unit Records (CURR) (now 
known as the United States Army and Joint Services Records 
Research Center (JSRCC)) conveyed that it was unable to 
verify that the veteran performed such duties as graves 
registration, the veteran has credibly and consistently 
maintained, in April 1998, March 1999, October 1999, May 2005 
and August 2007, that he had to recover and identify such 
bodies and destroyed equipment.  To corroborate his account, 
the veteran submitted photographs in May 2005 of his camp, 
dead bodies, destroyed vehicles, and oil fires, which tend to 
verify his testimony and statements in this regard.  The 
Board does not dispute that the veteran identified and 
recovered dead bodies during his service.  The remaining 
questions, therefore, amount to whether the veteran currently 
has PTSD and if so, whether there is a nexus between such and 
the verified in-service stressor.  

In the past, the veteran has been diagnosed with PTSD, as 
reflected in VA medical records spanning December 1993 to 
October 2000, but a May 2007 summary of the veteran's medical 
problems indicates that he had a provisional diagnosis of 
PTSD that had become resolved in April 2000.  Under these 
circumstances, the Board must remand this issue to provide a 
fresh VA psychiatric examination to determine if the veteran 
has PTSD and if so, whether such is linked to the confirmed 
in-service stressor of witnessing and recovering dead bodies.  
38 C.F.R. §§ 3.159(c)(4), 3.303(f); 4.125 (2007).  

Accordingly, these issues are again REMANDED for the 
following action:

1.  The RO should issue a new Statement 
of the Case (SOC) to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
(1) loss of weight, weakness and 
fatigue; (2) headaches; (3) muscle and 
joint pain; (4) neurological signs or 
symptoms; (5) gastrointestinal signs or 
symptoms; (6)  psychiatric signs or 
symptoms; (6) sleep disturbances; (7) 
cardiovascular signs or symptoms; (8) 
respiratory signs or symptoms; and (9) 
skin signs or symptoms, all claimed as 
due to an undiagnosed illness.  

The SOC should include all relevant law 
and regulations pertaining to the 
claims.  The cover letter accompanying 
the SSOC must clearly advise the veteran 
of the time limit in which he must file 
a substantive appeal in order to perfect 
an appeal of these issues to the Board.  
38 C.F.R. § 20.302(b) (2007).

2.  If and only if the veteran timely 
submits a substantive appeal of these 
issues, the AMC/RO should then provide a 
VA medical examination to ascertain 
whether the veteran has objective 
indications of a chronic undiagnosed 
illness (or combination of undiagnosed 
illnesses), which may include, but are 
not limited to, loss of weight, weakness 
and fatigue; headaches; muscle and joint 
pain; neurological signs or symptoms; 
gastrointestinal signs or symptoms; 
psychiatric signs or symptoms; sleep 
disturbances; cardiovascular signs or 
symptoms; respiratory signs or symptoms; 
and skin signs or symptoms.    

The clinician is advised that a 
"chronic undiagnosed illness" is 
defined for legal purposes as one that 
is not attributable to any known 
clinical diagnosis by history, physical 
examination, or laboratory tests.  
Objective indications of such a chronic 
disability include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non- medical indicators that 
are capable of independent verification.  

3.  With respect to the claims for 
service connection for GERD and peptic 
ulcer disease, to include as secondary to 
service connected pancreatitis or 
diabetes mellitus, the AMC/RO must review 
the record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2007).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

4.  The AMC/RO should then conduct 
any additional development of the 
record it deems necessary, to include 
providing a VA examination to 
determine the likelihood that a 
service connected disability, to 
include pancreatitis and diabetes 
mellitus, caused or aggravated any 
current GERD or peptic ulcer disease.  

5.  The AMC/RO should thereafter 
issue a Statement of the Case 
addressing the issue of entitlement 
to service connection for GERD and 
peptic ulcer disease, to include as 
secondary to service connected 
pancreatitis and diabetes mellitus.  
The Statement of the Case should 
include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2007).

6.  The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining whether he currently has 
PTSD and if so, whether a causal nexus 
exists between this disorder and his 
verified in-service stressor of 
identifying and recovering dead bodies.  
The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
psychiatric examination, and any tests 
that are deemed necessary, the clinician 
is requested to answer the following 
questions:

(a) Does the veteran meet the 
diagnostic criteria for PTSD? 

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (50 percent or greater 
probability) that the veteran's PTSD 
was caused by his verified in-
service stressor of viewing and 
recovering dead bodies?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

7.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim for 
service connection for PTSD.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

With respect to the veteran's other 
claims, namely service connection for 
GERD, peptic ulcer disease, and 
various maladies claimed as due to an 
undiagnosed illness, the AMC/RO 
should return these issues to the 
Board for further appellate 
consideration, only if an appeal as 
to these issues is properly 
perfected.








The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


